TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00374-CV


                              Mohammad Mahmood, Appellant

                                                v.

                 John Ward, Susan Ward, and Amanda Slahetka, Appellees


            FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 19-3679-FC1, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Mohammad Mahmood, appearing pro se, filed a notice of appeal on

July 21, 2020, seeking review of unspecified orders that, according to Mahmood, were signed by

the trial court on March 23 and March 28, 2020.

               On September 9, 2020, the Clerk of this Court sent notice to Mahmood that

it appears that this Court lacks jurisdiction over his appeal because (1) the record does not

contain a final judgment, and this Court’s jurisdiction is generally limited to appeals from final

judgments and certain interlocutory orders as authorized by statute, see Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001), and (2) his notice of appeal, purporting to appeal from

orders signed in March 2020, is untimely, see Tex. R. App. P. 26.1 (stating deadlines for filing

notice of appeal in civil cases). The Clerk requested that Mahmood file a response by September
21, 2020, explaining how this Court may exercise jurisdiction over this appeal and advised him

that the failure to do so would result in the dismissal of this appeal. See Tex. R. App. P. 42.3(a).

               To date, Mahmood has not responded to this Court’s letter, and no supplemental

clerk’s record containing a final judgment or other appealable order to support this Court’s

jurisdiction has been filed. Because Mahmood has failed to demonstrate this Court’s jurisdiction

over this appeal, we dismiss it for want of jurisdiction. See id.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Jurisdiction

Filed: September 25, 2020




                                                  2